Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/17/2021 has been entered.
Election/Restrictions
Newly submitted claims 30-38 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 30-38 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Claims 1-3, 6, 8-10, 14-19, 21, 25-29, drawn to a second display image based on a second image file a file format of which is another predetermined file format different from the predetermined file format is not finished within the predetermined time since the generation process of the second display image had started, classified in G 09 G 5/14.
Claims 30-38, drawn to start to process another data file for generating another display image after the process of generating the display image based on the first data file is finished, classified in G 06 F 3/048.


The inventions are independent or distinct, each from the other because:
I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination I  has separate utility such as to a second display image based on a second image file a file format of which is another predetermined file format different from the predetermined file format is not finished within the predetermined time since the generation process of the second display image had started.  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 1-3, 6, 8-10, 14-19, 21 and 25-29 are allowed. 
Nakazawa (JP 2006-301867, English machine translation) discloses fig. 1, element 30, a thumbnail generation unit 30 that generates a thumbnail image from a document file. Moreover, NAkazawa discloses [0077] Next, the process proceeds to step 110. In step 110, it is determined whether or not is N. That is, it is determined whether or not all of the document files have been displayed. If is not, the process proceeds to step 112. In step 112, 1 is added to n. That is, a document file to be processed is determined. After 1 is added to, the process returns to step 102 again. [0078] If, in step 110, is "", I. e., if all the document files have been displayed, the process proceeds to step 114. In step 114, a thumbnail image corresponding to a document file to be displayed. Therefore, Nakazawa discloses the first image file is determined by the determination unit to be a file that includes the information, and the second file is determined by the determination unit to be not a file that Nakazawa discloses an image display apparatus comprising: a generation unit configured to execute a generation process of a display image based on a image file (fig. 3); a display unit configured to display the display image generated by the generation unit (see figs. 3-5, par. 40). Nakazawa discloses the generation unit configure to cause, in a case that the generation unit has been executing the generation process of a first display image based on a first image file for a predetermined time, the generation unit to start the generation process of a second display image based on a second image file (see the argument above. Figs.3, 6, 7).                
Neubrand et al. (US 2011/0055765) discloses the Image Kit framework 2020, using a command format of the image capture engine, passes the command to import images along another chain. The command is passed to (1) the Image Capture Core framework 2010, to (2) the Image Capture Extension 1814, to (3) the device module 1816, and finally to (4) the camera 1826. The camera then sends the image 
Ito US 20190027117 FIG. 2 illustrates an example of a hardware configuration of the image display apparatus 100 according to the present exemplary embodiment. The image display apparatus 100 is what is called a multifunction peripheral (MFP), including a scan engine 130 and a print engine 150. Additionally, the image display apparatus 100 further includes a control unit 110, an operation unit 120, a printer CPU board 140, a power supply 160, and a power switch 161. The scan engine 130 includes a scan unit 131, which reads a document placed on a platen to generate image data, and a document feeding unit 132. The print engine 150 includes a marking unit 151, a paper feeding unit 152, a paper discharge unit 153, a fixing unit 154, and a fan 155 for cooling. The paper feeding unit 152 feeds sheets of paper one by one from a stack of sheets of paper placed on a paper feed stage or a paper feed tray to the marking unit 151. The marking unit 151, which is a unit configured to print an image on a sheet of paper fed from the paper feeding unit 152, performs processes of electric charging, exposure, development, and transfer. The fixing unit 154 fixes toner deposited by the marking unit 151 on a sheet of paper with use of heat and pressure. The paper discharge unit 153 discharges a sheet of paper having an image printed thereon to the outside of the image display apparatus 100.
None of the references cited in record discloses an image display apparatus comprising: a generation unit configured to execute a generation process of a display image based on an image file; 
a display unit configured to display the display image generated by the generation unit; and 
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Van N Chow whose telephone number is (571)272-7590.  The examiner can normally be reached on M-F 10-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 5712727674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/VAN N CHOW/            Primary Examiner, Art Unit 2623